The Board of Education of Georgetown High School District No. 218 filed a petition for certiorari in the circuit court of Vermilion county seeking a review of the record made by appellants, members of the ex-officio board of Vermilion county, in detaching four sections of land from the Georgetown High School District and adding the same to the adjacent Westville Township High School District No. 220. The petition set out the record of the ex-officio board in full, and it was stipulated and agreed that the record set out was a true and correct copy of the record of said board and should be considered by the court the same as if it had been filed by way of answer or return to the writ of certiorari. Appellee moved the court to quash the record, and the court sustained the motion. The court rendered judgment accordingly, from which this appeal is prosecuted.
The question involved is the constitutionality of an amendment made in 1927 by adding two sections to the *Page 304 
School law of 1909 as amended, (Laws of 1927, pp. 839-841,) and is identical with the question involved in the case ofPeople v. Rathje, (post, p. 304.) For the reasons assigned in the opinion in that case the judgment of the circuit court is affirmed.
Judgment affirmed.
Mr. JUSTICE FARMER, dissenting.